The opinion of the court was delivered by
Thompson, J.
In this case, the legal plaintiff was also one of the defendants. At common law, such a suit could not be sustained. *332No one can, in the same action, be both plaintiff and defendant: 2 Bos. & Pull. 120; 2 Marsh. 319; 6 Taunt. 597 ; s. c. 1 Mast 27; 1 Roll. 176.
In McFadden v. Hunt, 5 W. & S. 472, it was decided, that such an action derives no aid from the 1st section of the Act of 1838. That act provides for suits by one firm against another, where some of the partners are members of both firms. This was decided in Miller v. Knauff, in the District Court of Philadelphia, about the same time: 3 Penn. L. J. 225. We are not disposed to change the construction given to the act, and do not think the special entry of the judgment in the case, takes it. out of the rule.
Judgment reversed.